Citation Nr: 0030283	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2000).

4.  Whether the appellant has legal entitlement to non-
service-connected death pension benefits.  


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served as a member of the regular Philippine Army 
and had recognized guerrilla service during World War II.  
The veteran died in April 1997.  The appellant in this action 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for the cause 
of the veteran's death, entitlement to accrued benefits, and 
entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.  The appellant filed a notice 
of disagreement and a statement of the case was issued as to 
the aforementioned issues as well as the issue of whether the 
appellant had legal entitlement to non-service-connected 
death pension benefits.  A timely substantive appeal was 
filed by the appellant. 

Although this claim was decided before the enactment of the 
Veterans Claims Assistance Act of 2000, the Board concludes 
that a remand for additional development of the record is not 
warranted as there is no reasonable possibility that such 
assistance would aid in the establishment of entitlement to 
the benefit sought.  In this connection, the Board observes 
that on August 31, 1998, the claimant was informed by letter 
of the nature of the evidence which would substantiate her 
claim.  On that same date, the RO requested medical 
information about the claimant's deceased spouse from a 
medical facility in Quezon City.  A detailed statement of the 
case was sent to the appellant in April 1999 followed by a 
supplemental statement of the case in August 1999.  Her 
contentions were not specific as to support additional 
development.  Accordingly, it is concluded that the appeal 
may properly be decided at this time.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran died in April 1997, and the death certificate 
noted cardiopulmonary arrest secondary to hemorrhage shock as 
the immediate cause of death, a ruptured abdominal aortic 
aneurysm as the antecedent cause of death, and an abdominal 
aortic aneurysm as the underlying cause of death.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  The probative evidence of record does not show that a 
disability incurred or aggravated by active service was a 
principal or contributory cause of the veteran's death. 

5.  The claims file contains no evidence deemed to be of 
record at the time of the veteran's death indicating that he 
was entitled to VA benefits at the time of his death.  

6.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of his death for a service-connected disability 
that was rated totally disabling on either a schedular or 
unemployability basis for a period of ten years immediately 
preceding death, or that he was so rated for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.  
7.  The Department of the Army has indicated that the veteran 
served as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas in the service of the 
Armed Forces of the United States from May 1942 to February 
1946.  

CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active military 
service neither caused nor contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1999).  

2.  The requirements for entitlement to accrued benefits have 
not been met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.1000 (1999).

3.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. §§ 1318, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.22 (1999).

4.  The eligibility requirements for non-service-connected 
death pension benefits have not been met.  38 U.S.C.A. 
§§ 107, 1521 (West 1991 & Supp. 2000); 38 C.F.R. § 3.8 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

Factual Background

Available service medical records are silent for any 
notations of defects or diagnoses.  The veteran was found to 
be physically fit.  

In July 1985, the veteran filed a claim seeking entitlement 
to non-service-connected pension benefits.  In a January 1986 
letter to the veteran, the RO informed that his military 
service did not render him eligible for non-service-connected 
pension benefits.  

An April 1997 hospital summary reflects that the veteran was 
admitted with a probable leaking abdominal aortic aneurysm.  
It was noted that the veteran had previously been diagnosed 
with a dissecting abdominal aortic aneurysm in February 1997, 
but surgery was not performed because the veteran's relatives 
felt the procedure was too risky.  The veteran was discharged 
in March 1997 with no surgical intervention.  The veteran 
remained asymptomatic until one day prior to admission when 
he fell from his chair and subsequently felt generalized 
weakness accompanied by severe abdominal pain.  The veteran 
was admitted and prepped for surgery; however, the veteran 
went into cardiopulmonary arrest.  Cardiopulmonary 
resuscitation and other efforts were initiated, but he failed 
to be revived.  

The death certificate indicates that the veteran died in 
April 1997.  The immediate cause of death was noted as 
cardiopulmonary arrest secondary to hemorrhage shock.  A 
ruptured aorta aneurysm was noted as an antecedent cause of 
death and an abdominal aortic aneurysm was noted as an 
underlying cause of death.  

The veteran was not service-connected for any disabilities at 
the time of his death.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  See 38 C.F.R. § 3.312.

The evidence of record is silent for any evidence of 
treatment or diagnoses related to an abdominal aortic 
aneurysm during service.  The record is further silent for 
any evidence of treatment for such a condition within one 
year of the veteran's discharge from service or subsequently 
until 1997.  Additionally, the record is silent for any 
medical evidence to suggest that the cause of the veteran's 
death was in any way related to his military service.  

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is supported solely by 
her own contentions.  These assertions involve questions of 
medical causation or diagnoses and thus are not credible, as 
lay witnesses are not competent to offer such medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the record is silent for any competent medical evidence 
suggesting a relationship between the cause of the veteran's 
death and an incident of military service.  

Finally, the evidence is not so evenly balanced that there is 
doubt as to any material issue.  See 38 U.S.C.A. § 5107(b).  
Accordingly, entitlement to service connection for the cause 
of the veteran's death is not warranted.  

II.  Entitlement to Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his death (hereinafter referred to as 
"accrued benefits") and due and unpaid for the period not 
to exceed two years, shall, upon the death of such individual 
be paid to the living person first listed as follows:  (1) 
his spouse, (2) children (in equal shares), (3) his dependent 
parents (in equal shares).  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a). 

By statute, entitlement to accrued benefits must be based on 
evidence in the file at the time of death, or evidence, such 
as VA records, deemed to be of record at that time.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 
Vet. App. 483 (1994).

At the time of the veteran's death, service connection was 
not in effect for any disabilities.  The claims file contains 
no evidence deemed to be of record at the time of the 
veteran's death that the veteran was otherwise entitled to 
benefits at the time of his death.  Therefore, the appellant 
has no legal entitlement to accrued benefits under 
38 U.S.C.A. § 5121.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that where the law is dispositive, the claim should 
be denied because of the absence of legal merit.  See Sabonis 
v. Brown, 
6 Vet. App. 426, 430 (1994).

III.  Entitlement to Compensation Pursuant to the Provisions 
of 38 U.S.C.A. § 1318

Benefits authorized by 38 U.S.C.A. § 1318 shall be paid to a 
deceased veteran's surviving spouse or children in the same 
manner as if the veteran's death is service-connected when 
the following conditions are met:

(1) The veteran's death was not caused by his or her 
own willful misconduct; and

(2) The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement 
pay or correction of a rating after the veteran's 
death based on clear and unmistakable error (CUE)) 
was not in receipt of but would have been entitled to 
receive compensation at the time of death for a 
service-connected disablement that either (i) was 
continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 or more 
years immediately preceding death; or (ii) was 
continuously rated totally disabling by a schedular 
or unemployability rating from the date of the 
veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding 
death.  See 38 C.F.R. § 3.22 (1999).

The Court has held that a survivor of a deceased veteran is 
eligible for DIC under section 1318(b)(1) if (1) the veteran 
was in actual receipt of a 100 percent disability rating for 
the statutory period of time; (2) the veteran would have been 
in receipt of a 100 percent disability rating for such time 
but for CUE in a final rating or Board decision; or (3) if 
under specific and limited exceptions, the veteran was 
"hypothetically" entitled to a 100 percent disability 
rating for the required period of time.  See Marso v. West, 
13 Vet. App. 260 (1999).  

According to the Court, consideration of whether the veteran 
was "hypothetically" entitled to a 100 percent disability 
rating for the required period of time can only be made for 
claims where 38 C.F.R. § 19.196 applies, i.e., for those 
"entitled to received" claims received prior to the March 
1992 effective date of section 20.1106, or where a veteran 
had never filed a claim for VA benefits, and therefore no 
final VA decision regarding the veteran's level of disability 
was made.  See Marso, supra (citing to Carpenter v. West, 11 
Vet. App. 140 (1998) and Wingo v. West, 11 Vet. App. 307 
(1998).  

The pertinent evidence of record shows that the veteran was 
not service-connected for any disability during his lifetime.  
The veteran died of cardiopulmonary arrest secondary to 
hemorrhage shock as a result of a ruptured abdominal aortic 
aneurysm in April 1997.  

Thus, the veteran was not rated as totally disabled for a 
continuous period of 10 or more years immediately preceding 
his death or from the date of his discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  Therefore, entitlement cannot be granted as 
the veteran was not rated as totally disabled for the 
statutory period of time.  See Marso v. West, supra.  

In regards to CUE, the only claim filed by the veteran during 
his lifetime was a July 1985 claim seeking entitlement to 
non-service-connected pension benefits.  The RO denied 
eligibility for non-service-connected pension benefits in a 
January 1986 letter to the veteran.  The veteran did not 
appeal that decision and it became final.  Thus, the veteran 
did not seek entitlement to service connection for any 
disability during his lifetime.  The Court has held that a 
claimant must raise with specificity issues of CUE under 
section 1318(b).  See Marso v. West, supra.  The appellant 
has not alleged that there was CUE in any previous rating 
decision pertaining to the veteran.  She has not alleged with 
any specificity that an error of law or fact was made in a 
final rating decision.  As the appellant has not raised the 
issue of CUE in a final rating decision, the Board concludes 
that no further analysis or consideration is warranted as to 
this particular portion of the section 1318 analysis.  

Finally, the record is completely silent for any competent 
medical evidence to suggest that the veteran was 
"hypothetically" entitled to receive a 100 percent 
disability rating for any disability during the required 
period of time.  There is no medical evidence of any 
disability suffered by the veteran other than the abdominal 
aortic aneurysm, which has not been shown to be related to 
his military service.  

As the criteria for a grant of entitlement to DIC benefits 
have not been satisfied, there is no entitlement and the 
appellant's claim fails because of an absence of legal merit 
or lack of entitlement under law, thereby warranting a denial 
of the claim as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. at 430.

IV.  Legal Entitlement to Non-Service-Connected Death Pension 
Benefits

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  

Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8 (c) and (d).  

In accordance with 38 U.S.C.A. § 107(a), service before July 
1, 1946, in the organized military forces of the Government 
of the Commonwealth of the Philippines, while such forces 
were in the service of the Armed Forces of the United States 
pursuant to the Military Order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, South West 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed Forces 
except benefits under (1) Contracts of National Service Life 
Insurance entered into February 18, 1946; (2) the Missing 
Persons Act; (3) Chapters 11, 13 (exception § 1312(a)), and 
23 of this title.  38 U.S.C.A. § 107.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (1999).  

The Court has held that the Secretary has lawfully 
promulgated regulations making service department findings 
"binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992). 

The appellant seeks entitlement to non-service-connected 
death pension benefits based upon the veteran's military 
service during World War II.  The Department of the Army has 
indicated that the veteran served as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the Armed Forces of the United 
States from May 1942 to February 1946.  The National 
Personnel Records Center has indicated that the veteran had 
no service with the United States Armed Forces in the Far 
East.  

Thus, the veteran did not have recognized service so as to 
confer eligibility for VA death pension benefits.  The Board 
notes that it is bound by the service department finding.  
Since the law pertaining to eligibility for the claimed 
benefits is dispositive of this issue, the appellant's claim 
of entitlement to VA death pension benefits must be denied 
because of the absence of legal merit or entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. at 430.


(Continued on Next Page)

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.  

Eligibility for non-service-connected death pension benefits 
is denied.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

